Citation Nr: 0922618	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-36 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran served on active duty from March 1944 to June 
1946, and from October 1950 to January 1952.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2007 rating decision in which the RO denied 
service connection for bilateral hearing loss and tinnitus.  
In May 2007, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in August 
2007, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in October 
2007.  

In December 2007, the Veteran testified during a hearing 
before a Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is of record.  

In May 2009, a Deputy Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) 
(West 2002) and 38 C.F.R. § 20.900(c) (2008).  

For the reasons expressed below, the matters on appeal are  
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required.




REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002 & Supp 2008); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz (Hz) is 40 decibels or greater; the thresholds 
for at least three of these frequencies are 26 or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The Veteran asserts that his exposure to loud noise while in 
service has caused the claimed bilateral hearing loss and 
tinnitus.  Specifically, he asserts in-service noise exposure 
while serving as a radioman during World War II and during a 
subsequent assignment aboard the U.S.S. Witek resulted in 
hearing loss and tinnitus.  The Veteran contends that he was 
required to wear headphones for long periods of time while 
receiving Morse Code messages, which were often accompanied 
by static.  The Veteran also contends that his sleeping 
quarters on the U.S.S. Witek were immediately under a twin 
five-inch gun.  The Veteran's multiple DD Form 214s 
(separation documents) show that the Veteran served as a 
radioman during World War II and confirm that the Veteran 
served aboard the U.S.S. Witek during the early 1950s.  The 
Veteran claims no noise exposure after service, stating he 
worked as a CPA.

The Board notes that the record includes the report of a 
January 1952 discharge examination, during which  both spoken 
and whispered voice tests were administered.  The results of 
these tests showed no hearing loss for VA purposes.  The 
first evidence of hearing loss was recorded in the report of 
a June 1982 audiology evaluation.
 
The Board notes, however, that the absence of in-service 
evidence of hearing loss is not fatal to the claims.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of 
a current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993). 

Pertinent to the current claim, the record includes May 1997 
records reflecting audiometry testing results and a narrative 
report by a private audiologist, and a December 2000 report 
reflecting audiometry testing results.  While these documents 
depict audiometry results in graph form, which VA is not 
permitted to interpret for evaluation purposes (see, e.g., 
Kelly v. Brown, 7 Vet. App. 471 (1995)), these results do 
appear to indicate bilateral hearing loss disability, 
pursuant to 38 C.F.R. § 3.385, and include notation that the 
Veteran complained of tinnitus, the type of disability which 
he is competent to assert (see, e.g., Charles v. Principi, 16 
Vet. App. 370 (2002)).  Moreover, while the May 1997 
audiologist assessed tinnitus and sensorineural hearing loss, 
and noted that the Veteran had a history of hazardous noise 
exposure, he did not specify what past noise exposure to 
which he referred, nor did he indicate whether the past noise 
exposure has caused the Veteran's current hearing loss and 
tinnitus.  The December 2000 record does not reflect any 
diagnosis or comment or opinion as to etiology. 

In this case, the service records showing the Veteran served 
aboard ship and as a radioman-which tend to corroborate his 
reports of in-service noise exposure-taken together with the 
Veteran's lay assertions s and  records showing current 
hearing loss and tinnitus-suggest that the Veteran may have 
current bilateral hearing loss and tinnitus related to in-
service noise exposure.  As such, the Board finds that, after 
testing to confirm current hearing loss disability in either 
or both ears, obtaining a medical opinion from an 
otolaryngologist (ear, nose, and throat (ENT) physician)-
based on full consideration of the Veteran's documented 
medical history and assertions, and supported by clearly-
stated rationale-would be helpful in resolving the claims for 
service connection.  See 38 U.S.C.A. § 3.159 (2008); McLendon 
v. Nicholson, Vet. App. 79, 83 (2006).

Accordingly, the RO should arrange for the Veteran to undergo 
a VA ENT examination (with associated testing), by an 
appropriate physician.  The Veteran is hereby advised that 
failure, without good cause, to report to the scheduled 
testing and/or examination may result in denial of the claims 
(as adjudication of the original claims will be based on 
consideration of the evidence of record).  See 38 C.F.R. 
§ 3.655(b) (2008).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the Veteran fails to report to the scheduled testing and/or 
examination, the RO must obtain and associate with the claims 
file copies of any notice(s) of the date and time of the 
appointment(s) sent to the Veteran by the pertinent VA 
medical facility.

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claims on 
appeal.  The  letter to the Veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2008).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  The 
RO's adjudication of the claims should include consideration 
of all evidence added to the record since the RO's last 
adjudication of the claims.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA ENT examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
audiometry and speech discrimination 
testing) should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

Based on the results of audiometric 
testing, the physician should specifically 
indicate, with respect to each ear, 
whether the Veteran currently has hearing 
loss to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 
Hz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC test of less than 94 
percent).  The examiner should also 
indicate whether the Veteran has tinnitus.

Then, with respect to each diagnosed  
disability, the physician should provide 
an opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability is the result of injury or 
disease incurred or aggravated in service, 
to particularly include in-service noise 
exposure.  In rendering the reques3ed 
opinion, the  physician should 
specifically consider and discuss the in- 
and post-service treatment records.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the Veteran fails to report to the 
scheduled testing and/or examination, the 
RO must obtain and associate with the 
claims file a copy of any notice(s) of the 
date and time of the appointment(s) sent 
to the Veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.

7.  If any  benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  The RO is 
reminded that the Board has advanced this appeal on the 
Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


